Case 3:20-cv-00787-FLW-TJB Document 13 Filed 06/19/20 Page 1 of 5 PageID: 166



    John E. Flaherty                                     Zhibin Li
    Cynthia Betz                                         LOCKE LORD LLP
    MCCARTER & ENGLISH LLP                               Brookfield Place, 200 Vesey Street
    Four Gateway Center                                  20th Floor
    100 Mulberry Street                                  New York, NY 10281-2101
    Newark, NJ 07102                                     T: 212-415-8600
    Tel: (973) 622-4444                                  F: 212-303-2754
    Fax: (973) 624-7070
                                                         Attorneys for Defendants
    Attorneys for Plaintiffs                             Zydus Pharmaceuticals (USA) Inc.
    Janssen Products, L.P. and                           and Cadila Healthcare Limited
    Janssen Sciences Ireland,
    Unlimited Company


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


    JANSSEN PRODUCTS, L.P., and
    JANSSEN SCIENCES IRELAND
    UNLIMITED COMPANY,

                  Plaintiffs,
                                                Civil Action No. 3:20-cv-00787
           v.                                   (FLW)(TJB)

    ZYDUS PHARMACEUTICALS (USA)                 (Filed Electronically)
    INC., AND CADILA HEALTHCARE
    LTD.,

                  Defendants.




                         CONSENT JUDGMENT AND ORDER

          WHEREAS, this action for patent infringement (“the Litigation”) was brought by

   Plaintiffs Janssen Products, L.P. and Janssen Sciences Ireland Unlimited Company

   (collectively, “Janssen”) against Defendants Zydus Pharmaceuticals (USA) Inc. (“Zydus

   USA”) and Cadila Healthcare Limited (“Cadila”) (collectively, “Zydus” and, together
Case 3:20-cv-00787-FLW-TJB Document 13 Filed 06/19/20 Page 2 of 5 PageID: 167




   with Janssen, the “Parties”) for infringement of United States Patent Nos. 7,700,645 (the

   “’645 Patent”); 8,518,987 (the “’987 Patent”); 7,126,015 (the “’015 Patent”); and

   7,595,408 (the “’408 Patent”) (collectively, the “Janssen Patents”);

          WHEREAS, Janssen currently markets in the United States, pursuant to New

   Drug Application No. 21-976, tablets containing darunavir ethanolate for the treatment of

   HIV-1 infection, all strengths of which Janssen currently sells under the trade name

   PREZISTA® (the “Prezista Product”);

          WHEREAS, Janssen’s commencement of the Litigation was based on its receipt
   of notice from Zydus USA that it had filed with the United States Food and Drug

   Administration (“FDA”) Abbreviated New Drug Application (“ANDA”) No. 214085 (the

   “Zydus ANDA”) containing a “paragraph IV certification” with respect to the ’645 and

   ’987 Patents, and seeking approval to engage in the commercial manufacture, use, offer

   for sale, and/or sale within the United States, and/or importation into the United States of

   generic versions of darunavir ethanolate tablets (the “Zydus Product”), prior to the

   expiration of the ’987 and ’645 Patents;

          WHEREAS, Zydus USA is a wholly-owned subsidiary of Cadila;

          WHEREAS Zydus agrees that the asserted claims of the Janssen Patents are valid

   and enforceable solely with respect to the manufacture, use, offer for sale, sale, and

   importation of the Zydus Product in the United States;

          WHEREAS, Zydus agrees that the Zydus ANDA submission and the commercial

   manufacture, use, offer for sale, and/or sale within the United States, and/or importation

   into the United States of the Zydus Product before the expiration of each of the Janssen

   Patents would constitute acts of infringement of the Janssen Patents;

          WHEREAS, the Parties desire to avoid substantial litigation costs that would

   otherwise be incurred and conserve the Court’s resources by resolving the Litigation,

   including appeals therefrom;

                                               -2-
Case 3:20-cv-00787-FLW-TJB Document 13 Filed 06/19/20 Page 3 of 5 PageID: 168




          WHEREAS, Zydus and Janssen have agreed to resolve this litigation, including

   the right of appeal, for good and valuable consideration recognized by the Parties;

          WHEREAS, the Parties have agreed to terminate the pending litigation by the

   entry of this Judgment and Order; and

          WHEREAS, the Parties now consent to this Judgment and Order.

          The Court, upon the consent and request of the Parties, and upon due

   consideration and for good cause shown, issues the following Consent Judgment and

   Dismissal Order.
          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

          1.        Subject matter jurisdiction, personal jurisdiction, and venue are all proper

   in this Court.

          2.        The submission of the Zydus ANDA to the FDA and the commercial

   manufacture, use, offer for sale, and/or sale within the United States, and/or importation

   into the United States of the Zydus Product before the expiration of each of the Janssen

   Patents would constitute acts of infringement of the Janssen Patents, absent authorization

   from Janssen.

          3.        The asserted claims of the Janssen Patents are valid and enforceable solely

   with respect to the manufacture, use, offer for sale, sale, and importation of the Zydus

   Product in the United States.

          4.        Zydus USA, Cadila and their Affiliates are hereby enjoined from

   manufacturing, using, offering for sale, selling in the United States, or importing into the

   United States, the Zydus Product until the expiration of each of the Janssen Patents,

   including any patent term extensions and/or patent term adjustments and during the

   period of any associated exclusivity, other than pursuant to authorization from Janssen or

   as otherwise recognized by the Parties.



                                                -3-
Case 3:20-cv-00787-FLW-TJB Document 13 Filed 06/19/20 Page 4 of 5 PageID: 169




          5.      All affirmative defenses, claims and counterclaims in this action are

   hereby dismissed without prejudice.


          6.      Each party shall bear its own fees and costs in connection with this action,

   including attorneys’ fees.

          7.      The Parties waive all right to appeal or otherwise move for relief from this

   Judgment and Order.

          8.      This Court shall retain jurisdiction of this action and over the Parties for

   purposes of enforcement of the provisions of this Judgment and Order.


                          19th day of ___________,
   IT IS SO ORDERED, this ____         June        2020



                                                           ____________________________
                                                           Hon. Freda L. Wolfson, U.S.D.J.



    By:/s/ John E. Flaherty                      By:/s/ Zhibin Li
    John E. Flaherty                             Zhibin Li
    Cynthia Betz                                 LOCKE LORD LLP
    MCCARTER & ENGLISH LLP                       Brookfield Place, 200 Vesey Street
    Four Gateway Center                          20th Floor
    100 Mulberry Street                          New York, NY 10281-2101
    Newark, NJ 07102                             T: 212-415-8600
    Tel: (973) 622-4444                          F: 212-303-2754
    Fax: (973) 624-7070
                                                 Of Counsel:
    Of Counsel:
                                                 David Abramowitz
    Irena Royzman                                Michael Gaertner
    Jennifer Liu                                 LOCKE LORD LLP
    KRAMER LEVIN NAFTALIS &                      111 South Wacker Drive
    FRANKEL LLP                                  Chicago, Illinois 60606
    1177 Avenue of the Americas                  (312) 443-0591
    New York, New York 10036                     (312) 896-6591
    Tel: (212) 715-9100
    Fax: (212) 715-8000
                                               -4-
Case 3:20-cv-00787-FLW-TJB Document 13 Filed 06/19/20 Page 5 of 5 PageID: 170



                                      Attorneys for Defendants Zydus
    Attorneys for Plaintiffs          Pharmaceuticals (USA) Inc., and Cadila
    Janssen Products, L.P. and        Healthcare Limited
    Janssen Sciences Ireland,
    Unlimited Company




                                    -5-
